Case 1:20-cv-00380-CMA-SKC Document 62 Filed 03/29/21 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-00380-CMA-SKC

  THE LODGE AT MOUNTAIN VILLAGE OWNER ASSOCIATION, INC., a Colorado
  Nonprofit Corporation,

         Plaintiff,

  v.

  EIGHTEEN CERTAIN UNDERWRITERS OF LLOYD'S OF LONDON SUBSCRIBING
  TO POLICY NUMBER N16NA04360, and
  MCLARENS LLC, a Foreign Limited Liability Company,

         Defendants.


                                            ORDER


         This matter is before the Court on Plaintiff’s Objection (Doc. # 41) to Magistrate

  Judge Crew’s Recommendation (Doc. # 40) that Plaintiff’s Motion for Leave to Amend

  Complaint (Doc. # 31) be denied. For the following reasons, the Recommendation is

  affirmed, and the Motion for Leave to Amend is denied.

                                    I.     BACKGROUND

         This is an insurance coverage dispute. Plaintiff is a homeowners’ association in

  Telluride, Colorado. (Doc. # 31-1, ¶¶ 3-6). From April 2014 through April 2017, Plaintiff

  was insured under insurance policies from Certain Underwriters at Lloyd’s of London

  (“Underwriters”). (Doc. # 41, p. 1). The first policy was effective from April 1, 2014

  through April 1, 2015 (“the 2014 policy”); the second policy was effective from April 1,
Case 1:20-cv-00380-CMA-SKC Document 62 Filed 03/29/21 USDC Colorado Page 2 of 8




  2015 through April 1, 2016 (“the 2015 policy”), and the third policy was effective from

  April 1, 2016 until April 1, 2017 (“the 2016 policy”). (Doc. # 31-1, p. 2). Each policy was

  provided by a different group of Underwriters. (Doc. # 31-1, ¶¶ 8-10).

         In 2017, Plaintiff filed an insurance claim under the 2016 policy. (Doc. # 31-1, ¶

  11). Plaintiff alleged that a construction contractor had performed faulty work on one of

  the buildings in the association, and Plaintiff sought damages to repair the allegedly

  faulty workmanship. (Doc. # 31-1, ¶¶ 11-12). The claim was denied because the policy

  did not include coverage for faulty workmanship. (Doc. # 31-1, ¶¶ 9-12).

         After the claim was denied, Plaintiff filed a second insurance claim. This time,

  Plaintiff sought coverage not for the faulty workmanship itself, but rather for “ensuing

  damage” that happened after the work was completed. (Doc. # 5, ¶¶ 12-20). When the

  ensuing-damage claim was also denied, Plaintiff sued Underwriters and McLarens, an

  independent insurance adjuster, alleging breach of contract and bad faith denial of its

  ensuing-damage claim.

         Plaintiff’s original Complaint asserted claims under the 2016 policy only. (Doc. #

  5, ¶ 7). Now, however, Plaintiff seeks to amend its Complaint to add claims under the

  2014 and 2015 policies. (Doc. # 31-1, ¶¶ 8-22). Because these policies were provided

  by different groups of Underwriters, Plaintiff also seeks to add those groups as

  defendants. (Doc. # 31-1, ¶¶ 8-22).

         Judge Crews recommends denying Plaintiff’s Motion to Amend on the basis that

  amendment would be futile. Specifically, Judge Crews concluded that, even with the

  proposed amendments, Plaintiff’s claims under the 2014 and 2015 policies would fail as


                                               2
Case 1:20-cv-00380-CMA-SKC Document 62 Filed 03/29/21 USDC Colorado Page 3 of 8




  a matter of law because Plaintiff never provided Defendants with notice of a claim under

  those policies. (Doc. # 40, p. 3). The Court agrees with Judge Crews.

                                 II.     LEGAL STANDARDS

  A.     REVIEW OF A MAGISTRATE JUDGE’S RECOMMENDATION

         Under 28 U.S.C. § 636(a)(1)(B), this Court may designate a magistrate judge to

  consider dispositive motions and submit recommendations to the Court. When a

  magistrate judge submits a recommendation, the Court must “determine de novo any

  part of the magistrate judge’s [recommended] disposition that has been properly

  objected to.” F.R.C.P. 72(b)(3). In the absence of a timely objection, however, “the

  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991).

  B.     LEAVE TO AMEND

         A plaintiff may amend its complaint as a matter of course within 21 days after

  serving it, or within 21 days after the answer is filed. F.R.C.P. 15(a)(1). After that,

  however, “a party may amend its pleading only with the opposing party’s written consent

  or the court’s leave.” F.R.C.P. 15(a)(2). Although the court “should freely give leave

  when justice so requires,” the court may deny leave to amend where amendment would

  be futile. Jefferson County Sch. Dist. v. Moody's Investor's Services, 175 F.3d 848, 859

  (10th Cir. 1999). A proposed amendment is futile if the complaint, as amended, “would

  be subject to dismissal for any reason.” Watson ex rel. Watson v. Beckel, 242 F. 3d

  1237, 1239-40 (10th Cir. 2001).




                                                3
Case 1:20-cv-00380-CMA-SKC Document 62 Filed 03/29/21 USDC Colorado Page 4 of 8




         To determine whether an amendment is futile, courts apply the same standard

  used to evaluate a motion to dismiss under Rule 12(b)(6). Weingarden v. Rainstorm,

  Inc., No. 09-2530-JWL, 2012 WL 13026753, at *1 (D. Kan. July 12, 2012). A claim is

  subject to dismissal if it does not “contain sufficient factual matter, accepted as true, to

  state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009). The court may also consider documents incorporated by reference or attached

  to the complaint, documents central to Plaintiff’s claim, and matters subject to judicial

  notice without converting the motion into one for summary judgment pursuant to Rule

  56. Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002); see also Gee v.

  Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010).

                                       III.   ANALYSIS

         Judge Crews concluded that it would be futile to allow Plaintiff to amend its

  complaint because the proposed amendments fail to establish that Plaintiff complied

  with the notice provisions of the 2014 and 2015 policies. The Court agrees.

         Where an insurance policy contains a notice provision, and the insured fails to

  comply with that notice provision, “the insurer is relieved of its duty to the insured.”

  Cherry Grove E. II Condo. Ass'n, Inc. v. Philadelphia Indem. Ins. Co., No. 16-cv-02687-

  CMA-KHR, 2017 WL 6945038, at *4 (D. Colo. Dec. 20, 2017); see also Cherry Grove

  East II Condominim Marez v. Dairyland Ins. Co., 638 P.2d 286, 289–90 (Colo. 1981)

  (overruled as to late-notice liability insurance cases by Friedland v. Travelers Indem.

  Co., 105 P.3d 639, 647 (Colo. 2005)). Thus, to plead a plausible claim for either

  statutory bad faith or breach of contract against an insurer, the plaintiff must


                                                4
Case 1:20-cv-00380-CMA-SKC Document 62 Filed 03/29/21 USDC Colorado Page 5 of 8




  demonstrate that it provided proper notice under the relevant policy. See Cherry Grove,

  2017 WL 6945038 at *4; see also C.R.S. § 10-13-1115(1) (a bad faith claim is available

  only to those who are entitled to benefits under an insurance policy). Plaintiff has failed

  to do so.

         The 2014 and 2015 policies required Plaintiff, “[a]s soon as practicable after any

  loss occurring under this policy . . . [to] report such loss or damage with full particulars

  to Underwriters.” (Doc. # 1-10, p. 33). 1 The policies also required Plaintiff to submit “a

  signed and sworn Proof of Loss to Underwriters or its appointed representative, stating:

  The place, time and cause of the loss, damage or expense . . . and the amount of the

  loss, damage, or expense.” (Doc. # 1-10, p. 33). Nothing in Plaintiff’s proposed

  Amended Complaint suggests that it did either of these things.

         The Amended Complaint merely states that “[o]n or about December 10, 2018,”

  Plaintiff “submitted a second claim to Lloyd’s,” in which Plaintiff “explained that . . .

  physical loss or damage that has ensued subsequent to faulty workmanship is covered

  under the policies.” (Doc. # 31-1, ¶ 21). The Amended Complaint does not allege that

  Plaintiff submitted “a signed and sworn Proof of Loss,” provided “[t]he place, time and

  cause of the loss,” or provided any other information that was required for adequate

  notice under the policies. (See Doc. # 31-1).




  1Document #1-10 contains only the 2016 policy, but Plaintiff has conceded that the notice
  provisions of the 2014 and 2015 policies are identical to the notice provision of the 2016 policy.
  (Doc. # 40, p. 5, n.3).

                                                   5
Case 1:20-cv-00380-CMA-SKC Document 62 Filed 03/29/21 USDC Colorado Page 6 of 8




         Moreover, on close inspection of the December 10, 2018 “notice” that Plaintiff

  describes in the Amended Complaint, 2 it is clear that this document did not put

  Underwriters on notice of a claim under either the 2014 policy or the 2015 policy. (Doc.

  31-1, ¶ 21). The notice – in the form of a letter from Plaintiff’s counsel to an adjuster at

  McLarens – clearly states that Plaintiff was asserting a claim under the 2016 policy only.

  (Doc. # 34-1, pp. 65-68). The letter states that the date of loss was April 20, 2016; that

  the relevant policy period was April 1, 2016 through April 1, 2017; and that the relevant

  policy number is N16NA04360 (the policy number of the 2016 policy). (Doc. # 34-1, p.

  65). These statements did not trigger coverage under the 2014 or 2015 policies. (Doc. #

  1-10, p. 33). Thus, there is no genuine dispute that Plaintiff failed to provide proper

  notice of a claim under the 2014 and 2015 policies. Therefore, allowing him to amend

  his Complaint to pursue claims under those policies would be futile.

         Plaintiff argues, however, that “[d]isposing of a complaint based on whether an

  insure[r] received adequate notice is not appropriate.” (Doc. # 41, p. 6). This is simply

  incorrect. In Colorado, when an insured does not satisfy a policy’s notice provision, the

  insurer is relieved of its duty to the insured. See Cherry Grove, 2017 WL 6945038 at *4.

  Indeed, Plaintiff concedes that “[n]otice of loss is a condition precedent to trigger

  coverage under an insurance policy.” (Doc. # 41, p. 7) (citing MarkWest Energy

  Partners, Ltd. V. Zurich Am. Ins. Co., 2016 COA 110). Thus, it is appropriate to


  2
   The December 10 notice is referred to in the complaint, is central to Plaintiff’s claim, and the
  parties do not dispute its authenticity. Therefore, the Court can consider it to determine whether
  Plaintiff’s Amended Complaint can survive a motion to dismiss under Rule 12(b)(6). Jacobsen,
  287 F.3d at 941; see also Gee, 627 F.3d at 1186. The notice is contained in the record at Doc. #
  34-1, pp. 65-68.

                                                  6
Case 1:20-cv-00380-CMA-SKC Document 62 Filed 03/29/21 USDC Colorado Page 7 of 8




  conclude that amendment is futile when the proposed amendment would fail to

  establish adequate notice.

         Plaintiff also argues that “Plaintiff undoubtedly provided notice of loss under at

  least one of the Lloyd’s policies, which certainly created sufficient notice under all of the

  related policies.” (Doc. # 41, pp. 7-8). This argument fails.

         Although notice of claim under one policy can sometimes serve as notice under

  another policy, this is only true when (1) the same insurance carrier provided both

  policies; and (2) “the information contained in the notice is sufficient for both [policies].”

  Rose Med. Ctr. V. State Farm Mut. Auto. Ins. Co., 903 P.2d 15, 17 (Colo. App. 1994)).

  Neither circumstance is present here.

         The 2014, 2015, and 2016 policies were each underwritten by a different group

  of Underwriters. (Doc. # 31-1, ¶¶ 8-10). Plaintiff offers no authority to suggest that

  providing notice to one group of Underwriters is the same as providing notice to a

  separate group of Underwriters. Further, even if all three policies had been underwritten

  by the same group, it is undisputed that Plaintiff’s Property Loss Notice was insufficient

  to provide notice of a claim under the 2014 and 2015 policies: the Notice expressly

  states that the date of loss was April 20, 2016; that the relevant policy period was April

  1, 2016 through April 1, 2017; and that the claim was filed solely under the 2016 policy.

  (Doc. # 34-1, p. 2). Therefore, the information contained in the notice was not sufficient

  to trigger all three policies, and Plaintiff’s arguments to the contrary are unavailing.




                                                 7
Case 1:20-cv-00380-CMA-SKC Document 62 Filed 03/29/21 USDC Colorado Page 8 of 8




                                  IV.    CONCLUSION

        For the foregoing reasons, the Court affirms the Recommendation of Judge

  Crews (Doc. # 40). It is therefore ORDERED that Plaintiff’s Motion for Leave to Amend

  the Complaint (Doc. # 31) is DENIED.



        DATED: March 29, 2021


                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            8
